Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Response to Arguments
Applicant’s arguments with respect to claims1-4, 9-12, 15-17, and 19-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0401412 (Pawlowski et al in view of US 2014/0156931 (Kick)

With respect to claim 1, Pawlowski teaches processing system (multi-core, multi-thread (MCMT) processor supports remote atomic operations using an atomic unit (ATMU) and a write-combining buffer (WCB) at each and every memory interface ) [Abstract; Par. 0040-0042] comprising: at least two cores, each core having a local cache; a lower level cache in communication with each local cache (processor includes multiple cores, each including multiple multi-threaded pipelines (MTPs), each associated with a memory); one local cache configured to: request a cache line to execute an atomic memory operation (AMO) instruction (each Multi-Threaded Pipeline performing fetch and decode instruction specifying first and second memory locations associated with local memory); receive the cache line via the lower level cache (the memory location being mapped to cache line of a write-combine buffer (WCB), i.e., the write-combine buffer managing access to and locks of cache lines associated with a memory to which the first memory location is mapped); receive a probe downgrade due to other local cache requesting the cache line prior to execution of the AMO (an atomic unit (ATMU) to perform atomic operations for requests being associated with a memory to which the first memory location is mapped); and send the AMO instruction to the lower level cache for remote execution in response to the probe downgrade (fetch and decode instruction specifying opcode calling for a first MTP (Multi-Threaded Pipeline) to send a request to a second MTP (Multi-Threaded Pipeline) of the multiple Multi-Threaded Pipelines when the second MTP being associated with a memory to which the first memory location is mapped) [Abstract; Par. 0040-0042; Par. 0050-0052]. Pawlowski fails to specifically teach probe downgrade changes of a cache coherency status of the cache line. However, Krick teaches method and apparatus for state encoding of cache lines, the system including a first cache configurable to probe where, in response to a first probe of a cache line in a first cache, a copy of the cache line in a second cache when the cache line is stale and the cache line is associated with a copy of the cache line stored in the second cache [Abstract; Par. 0040-0041;  Par. 0019]. Therefore, it would have been obvious to one having at least ordinary skill in the art to combine the remote atomic operations using an atomic unit taught by Pawlowski with the probe downgrade changes, as taught by Krick, to result having the cache line using the backprobe to remove the need for an owned/stale state and allow the other level cache line to transition directly to owned/good state, thereby reducing the total number of states used to represent states of the other remote cache line, as taught by Krick [Par. 0040-0041.

With respect to claim 9,  Pawlowski teaches processing system comprising: a core with a local cache; a shared cache in communication with the local cache of the core and at least another cache of at least another core; the local cache configured to: request a cache line to execute an atomic memory operation (AMO) instruction (processor includes multiple cores, each including multiple multi-threaded pipelines (MTPs), each associated with a memory, each Multi-Threaded Pipeline performing fetch and decode instruction specifying first and second memory locations associated with local memory, the memory location being mapped to cache line of a write-combine buffer (WCB), i.e., the write-combine buffer managing access to and locks of cache lines associated with a memory to which the first memory location is mapped); receive a message from the shared cache that the cache line is unavailable; and send the AMO instruction to the shared cache for remote execution in response to the message (an atomic unit (ATMU) to perform atomic operations for requests being associated with a memory to which the first memory location is mapped, the instruction being fetch and decode instruction specifying opcode calling for a first MTP (Multi-Threaded Pipeline) to send a request to a second MTP (Multi-Threaded Pipeline) of the multiple Multi-Threaded Pipelines when the second MTP being associated with a memory to which the first memory location is mapped) [Abstract; Par. 0040-0042; Par. 0050-0052]. Pawlowski fails to specifically teach probe downgrade changes a cache coherency status of the cache line. However, Krick teaches method and apparatus for state encoding of cache lines, the system including a first cache configurable to probe where, in response to a first probe of a cache line in a first cache, a copy of the cache line in a second cache when the cache line is stale and the cache line is associated with a copy of the cache line stored in the second cache [Abstract; Par. 0040-0041;  Par. 0019]. Therefore, it would have been obvious to one having at least ordinary skill in the art to combine the remote atomic operations using an atomic unit taught by Pawlowski with the probe downgrade changes, as taught by Krick, to result having the cache line using the backprobe to remove the need for an owned/stale state and allow the other level cache line to transition directly to owned/good state, thereby reducing the total number of states used to represent states of the other remote cache line, as taught by Krick [Par. 0040-0041.

With respect to claim 15, method for executing atomic memory operation (AMO) instructions (multi-core, multi-thread (MCMT) processor supports remote atomic operations using an atomic unit (ATMU) and a write-combining buffer (WCB) at each and every memory interface ) [Abstract; Par. 0040-0042], the method comprising: requesting, by a local cache, a cache line for an AMO instruction from a lower level memory structure; determining, by the lower level memory structure, availability of a requested cache line; receiving, by the local cache from the lower level memory structure, the cache line from the lower level memory structure when available; receiving a downgrade probe due to another cache request for the cache line prior to AMO instruction execution; sending, by the local cache to the lower level memory structure, the AMO instruction for remote execution in response to the probe downgrade( processor includes multiple cores, each including multiple multi-threaded pipelines (MTPs), each associated with a memory, each Multi-Threaded Pipeline performing fetch and decode instruction specifying first and second memory locations associated with local memory, the memory location being mapped to cache line of a write-combine buffer (WCB), i.e., the write-combine buffer managing access to and locks of cache lines associated with a memory to which the first memory location is mapped); receiving, by the local cache from the lower level memory structure, a contended cache line message from the lower level memory structure when not available; and sending by the local cache to the lower level memory structure, the AMO instruction to the lower level memory structure for remote execution in response to the contended cache line message (an atomic unit (ATMU) to perform atomic operations for requests being associated with a memory to which the first memory location is mapped, the instruction being fetch and decode instruction specifying opcode calling for a first MTP (Multi-Threaded Pipeline) to send a request to a second MTP (Multi-Threaded Pipeline) of the multiple Multi-Threaded Pipelines when the second MTP being associated with a memory to which the first memory location is mapped) [Abstract; Par. 0040-0042; Par. 0050-0052]. Pawlowski fails to specifically teach probe downgrade changes a cache coherency status of the cache line. However, Krick teaches method and apparatus for state encoding of cache lines, the system including a first cache configurable to probe where, in response to a first probe of a cache line in a first cache, a copy of the cache line in a second cache when the cache line is stale and the cache line is associated with a copy of the cache line stored in the second cache [Abstract; Par. 0040-0041;  Par. 0019]. Therefore, it would have been obvious to one having at least ordinary skill in the art to combine the remote atomic operations using an atomic unit taught by Pawlowski with the probe downgrade changes, as taught by Krick, to result having the cache line using the backprobe to remove the need for an owned/stale state and allow the other level cache line to transition directly to owned/good state, thereby reducing the total number of states used to represent states of the other remote cache line, as taught by Krick [Par. 0040-0041.

With respect to claims 2, 10, and 16, Pawlowski and Krick, combined teach the processing system, wherein the request is for the cache line in an event of a cache miss at the one local cache (access of a memory map of logical or physical address ranges in memory to determine which memory is mapped to the data) [Par. 0041-0042].

With respect to claims 3, 11, and 17, Pawlowski and Krick, combined teach the processing system wherein the request is for a cache coherence state upgrade in an event of a cache hit at the one local cache (determining availability including checking cache tags specifying locked cache line and including checking mapping information associated with a memory to which the memory location is mapped) [Par. 0049-0050].

With respect to claims 4, 12, and 18, Pawlowski and Krick, combined teach the processing system, wherein the lower level cache configured to: determine an availability of the cache line based on a variety of factors (determining availability including checking cache tags specifying locked cache line and including checking mapping information associated with a memory to which the memory location is mapped) [Par. 0049-0050].

With respect to claim 19, Pawlowski and Krick, combined teach the processing system checking with other caches or memory structures associated with the cache line regarding willingness to give up the cache line (fetch and decode instruction specifying opcode calling for a first MTP (Multi-Threaded Pipeline) to send a request to a second MTP (Multi-Threaded Pipeline) of the multiple Multi-Threaded Pipelines when the second MTP being associated with a memory to which the first memory location is mapped) [Abstract; Par. 0040-0042; Par. 0050-0052].

With respect to claim 20, Pawlowski and Krick, combined teach the processing system acknowledging, by the local cache, the downgrade probe (fetch and decode instruction specifying opcode calling for a first MTP (Multi-Threaded Pipeline) to send a request to a second MTP (Multi-Threaded Pipeline) of the multiple Multi-Threaded Pipelines when the second MTP being associated with a memory to which the first memory location is mapped) [Abstract; Par. 0040-0042; Par. 0050-0052].


Allowable Subject Matter
Claims 5-8, 13-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,635,591 ( Venkatachar et al) teaching systems and methods selectively filter, buffer, and process cache coherency probes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136